Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 1 of 46

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Plaintiff,

v. No. 18-/2H1

 

 

BAYER AG,
MONSANTO COMPANY, and
BASF SE,
Defendants.
RRGPOSED FINAL JUDGMENT

WHEREAS, Plaintiff United States of America filed its Complaint against Bayer AG
(“Bayer”) and Monsanto Company (“Monsanto”) on May 29, 2018;

AND WHEREAS, pursuant to a Stipulation and Order among Bayer, Monsanto, and
BASF SE (“BASF”) (collectively, “Defendants”) and Plaintiff, the Court has joined BASF as a
defendant to this action for the purposes of settlement and for the entry of this Final Judgment;

AND WHEREAS, Plaintiff and Defendants, by their respective attorneys, have consented
to the entry of this Final Judgment without trial or adjudication of any issue of fact or law, and
without this Final Judgment constituting any evidence against or admission by any party
regarding any issue of fact or law;

AND WHEREAS, Defendants agree to be bound by the provisions of this Final
Judgment pending its approval by this Court;

AND WHEREAS, the essence of this Final Judgment is the prompt and certain
divestiture of certain businesses, rights, and assets by Bayer and Monsanto to assure that

competition is not substantially lessened;
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 2 of 46

AND WHEREAS, Plaintiff requires Bayer and Monsanto to make certain divestitures to
BASF for the purpose of remedying the loss of competition alleged in the Complaint;

AND WHEREAS, Bayer and Monsanto have represented to Plaintiff that all of the
divestitures required below can and will be nmiade as required by this Final Judgment, BASF has
represténted 6 Plaintiff that it can and will acquire the Divestiture Assets pursuant to its
obligations under this Final Judgment, and Defendants have represented to Plaintiff that they will
later raise no claim of hardship or difficulty as grounds for failing to comply with their
obligations under this Final Judgment or for asking this Court to modify any of the provisions
contained below;

NOW THEREFORE, before any testimony is taken, without trial or adjudication of any
issue of fact or law, and upon consent of the parties, it is ORDERED, ADJUDGED, AND
DECREED:

I, JURISDICTION

This Court has jurisdiction over the subject matter of and each of the parties hereto with
respect to this action. The Complaint states a claim upon which relief may be granted against
Bayer and Monsanto under Section 7 of the Clayton Act, as amended (15 U.S.C. § 18). Pursuant
to the Stipulation and Order filed simultaneously with this Final Judgment joining BASF as a
defendant to this action, BASF has consented to this Court’s exercise of specific personal
jurisdiction over BASF in this matter solely for the purposes of settlement and for the entry and
enforcement of the Final Judgment.

I. DEFINITIONS

As used in this Final Judgment: ¥
A. “Bayer” means Defendant Bayer AG, a German corporation with its headquarters

in Leverkusen, Germany, its successors and assigns, and its subsidiaries, divisions, groups,
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 3 of 46

affiliates, partnerships and joint ventures, and their directors, officers, managers, agents, and
employees.

B. “Monsanto” means Defendant Monsanto Company, a Delaware corporation with
its headquarters in St. Louis, Missouri, its successors and assigns, and its subsidiaries, divisions,
groups, affiliates, partnerships and joint ventures, and their directors, officers, managers, agents,
and employees.

C. “BASF” means Defendant BASF SE, a Societas Europaea with its headquarters in
Ludwigshafen, Germany, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers, managers, agents, and
employees.

Dz “*839 Business” means Bayer’s global business of researching, developing, and
manufacturing the BCS-CT12839 pipeline product.

E. “Balance Herbicide Business” means Bayer’s global business of researching,
developing, manufacturing, and selling isoxaflutole-based herbicides for use on crops that are
isoxaflutole-tolerant as a result of genetic modification.

i “Balance Herbicide Divestiture Assets” means the following assets related to the
Balance Herbicide Business:

(1) all tangible assets used primarily by or critical to the operation of the
Balance Herbicide Business, including, but not limited to, all transferable licenses, permits,
product registrations, regulatory submissions, and authorizations issued by or submitted to any
governmental organization; all contracts, agreements, leases, commitments, certifications, and

understandings, including supply agreements; and all customer lists, accounts, credit records, and

transferable customer contracts;
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 4 of 46

(2) all patents used by the Balance Herbicide Business;

(3) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual
license to Bayer’s BALANCE trademark for marketing and selling isoxaflutole-based herbicides
for use on crops that are isoxaflutole-tolerant as a result of genetic modification;

(4) a worldwide, non-exclusive, royalty-free, paid-up, irrevocable, perpetual
license (sub-licensable to any tollers designated by BASF) to any intellectual property,
registration data, technology, know-how, or other rights used in the manufacture or formulation
of isoxaflutole-based herbicides for use on crops that are isoxaflutole-tolerant as a result of
genetic modification; and

(S) all other intangible assets owned, licensed, controlled, or used primarily
by or critical to the operation of the Balance Herbicide Business, including, but not limited to, all
data concerning historical and current research and development efforts, including, but not
limited to, designs of experiments and the results of successful and unsuccessful designs and
experiments.

G, “Broad Acre Seeds and Traits Business” means Bayer’s global business of
researching, developing, manufacturing, and selling broad acre seeds and traits, including, but
not limited to, the global cotton seed business; the global canola seed business; the elobal
soybean seed business; the global LibertyLink trait business for all crops except rice; the global
research and development programs for wheat and “canola quality” Brassica juncea; and the
global trait research and development activities. The Broad Acre Seeds and Traits Business
excludes those assets that relate solely to the following: hybrid rice sold in Asia, hybrid cotton

sold in India, traditional juncea (mustard) and millet sold in India, cotton sold in South Africa,
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 5 of 46

the research and development program for sugarcane in Brazil, the research and development
program for sugarbeets in Europe, and the LibertyLink event in rice.

H. “Broad Acre Seeds and Traits Divestiture Assets” means the following assets
related to the Broad Acre Seeds and Traits Business:

(1) all tangible assets that comprise the Broad Acre Seeds and Traits Business,
including, but not limited to, research and development activities; all manufacturing plants and
equipment, tooling and fixed assets, personal property, inventory, office furniture, materials,
supplies, and other tangible property; all transferable licenses, permits, product registrations and
regulatory submissions (including supporting data), certifications, and authorizations issued by
or submitted to any governmental organization; all contracts, teaming arrangements, agreements,
leases, commitments, certifications, and understandings, including supply agreements; all
customer lists, accounts, credit records, and transferable customer contracts; all other business
and administrative records; all seed production facilities; all breeding stations; all research and
development facilities; all germplasm; and all breeding data, including, but not limited to,
phenotype, genotype, molecular markers, and performance data;

(2) all intangible assets owned, licensed, controlled, or used by the Broad
Acre Seeds and Traits Business, including, but not limited to, all patents, plant variety
certificates, licenses and sublicenses, intellectual property, copyrights, trademarks, trade names,
service marks, service names, technical information, computer software and related
documentation, know-how, trade secrets, drawings, blueprints, designs, design protocols,
specifications for materials, specifications for parts and devices, safety procedures for the
handling of materials and substances, quality assurance and control procedures, design tools and

simulation capability, manuals and technical information provided by Bayer to its own
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 6 of 46

employees, customers, suppliers, agents, or licensees; and research data concerning historical
and current research and development efforts, including, but not limited to, designs of
experiments and the results of successful and unsuccessful designs and experiments; and

(3) the copy of Bayer’s microbial strain collection (“MSC”) stored in
Morrisville, North Carolina, including, but not limited to, all biological materials comprising the
MSC and all documents, data, information, reference materials, and trade secrets related to the
MSC, and (a) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual license to use
the MSC for trait research in any crop and (b) a worldwide, non-exclusive, royalty-free, paid-up,
irrevocable, perpetual license to use the MSC for any other agricultural use.

Notwithstanding Paragraphs II(H)(1) through II(H)(3) above, the Broad Acre Seeds and
Traits Divestiture Assets do not include the facilities identified in Appendix A, Paragraphs | and
2, or trademarks, trade names, service marks, or service names containing the name “Bayer.”

1 “Clothianidin Seed Treatment Business” means Bayer’s global business of
researching, developing, manufacturing, and selling seed treatments containing clothianidin,
Bacillus firmus strain 1-1582, or Bacillus thuringiensis strain EX 297512. The Clothianidin Seed
Treatment Business excludes Bayer’s business of manufacturing and selling seed treatment
mixture products containing clothianidin for canola/oilseed rape, potatoes, sugarbeets, cereals, or
vegetables that have been commercialized by Bayer as of the date of filing of the Complaint in
this matter (except Poncho/VOTIiVO, Poncho Plus, and Poncho Super). For the avoidance of
doubt, these exclusions do not prevent BASF from researching, developing, manufacturing, and

selling seed treatments containing clothianidin for canola/oilseed rape, potatoes, sugarbeets,

cereals, or vegetables.
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 7 of 46

J. “Collaboration” means an agreement among non-affiliated firms involving some
sharing of resources, management, or risk, including, but not limited to, joint ventures or
research alliances. For the avoidance of doubt, Collaboration for the purpose of this Final
Judgment does not include (1) stand-alone intellectual property licenses, including patent,
trademark, software, know-how, variety, germplasm, and registration data license agreements;
(2) stand-alone crop protection supply or tolling agreements; (3) cooperation agreements related
to advocacy and public policy issues; (4) agreements related to participation in industry groups
and organizations; and (5) material transfer agreements.

K. “Digital Agriculture Business” means Bayer’s global business of researching,
developing, manufacturing, and selling digital agriculture products,

L. “Digital Agriculture Divestiture Assets” means the following assets related to the
Digital Agriculture Business:

(1) all tangible assets that comprise the Digital Agriculture Business,
including, but not limited to, research and development activities; all manufacturing plants and
equipment, tooling and fixed assets, personal property, inventory, office furniture, materials,
supplies, and other tangible property; all contracts, teaming arrangements, agreements, leases,
commitments, certifications, and understandings, including supply agreements; all customer lists,
accounts, credit records, and transferable customer contracts; all other business and
administrative records; all research and development facilities; and

(2) all intangible assets owned, licensed, controlled, or used by the Digital
Agriculture Business, including, but not limited to, all patents, licenses and sublicenses,
intellectual property, copyrights, trademarks, aate names, service marks, service names,

technical information, computer software and related documentation, know-how, trade secrets,
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 8 of 46

drawings, blueprints, designs, design protocols, specifications for materials, specifications for

parts and devices, safety procedures for the handling of materials and substances, quality

assurance and control procedures, design tools and simulation capability, manuals and technical

information provided by Bayer to its own employees, customers, suppliers, agents, or licensees;

and research data concerning historical and current research and development efforts related to

the Digital Agriculture Business, including, but not limited to, designs of experiments and the

results of successful and unsuccessful designs and experiments.

Notwithstanding Paragraphs I](L)(1) and II(L)(2) above, the Digital Agriculture

Divestiture Assets do not include trademarks, trade names, service marks, or service names

containing the name “Bayer.”

M. “Divestiture Assets” means:
(1) the Balance Herbicide Divestiture Assets;
(2) the Broad Acre Seeds and Traits Divestiture Assets;
(3) the Digital Agriculture Divestiture Assets;
(4) the Glufosinate Ammonium Divestiture Assets;
(5) the Midwest Soybean Germplasm Divestiture Assets;
(6) the Pipeline Herbicide Divestiture Assets;
(7) the Seed Treatment Divestiture Assets; and
(8) the Vegetable Seed Divestiture Assets.
N. “Divestiture Businesses” means the Balance Herbicide Business, the Broad Acre

Seeds and Traits Business, the Digital Agriculture Business, the Glufosinate Ammonium

Business, the Pipeline Herbicide Business, the Seed Treatment Business, and the Vegetable Seed

Business.
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 9 of 46

O. “Divestiture Closing Date” means (1) with respect to assets, employees, and
agreements related to all Divestiture Assets except the Vegetable Seed Divestiture Assets, the
date on which Bayer divests those Divestiture Assets to BASF, and (2) with respect to assets,
employees, and agreements related to the Vegetable Seed Divestiture Assets, the date on which
Bayer divests the Vegetable Seed Divestiture Assets to BASF.

PB “Fluopyram Seed Treatment Business” means Bayer’s global business of
researching, developing, manufacturing, and selling seed treatments containing fluopyram. The
Fluopyram Seed Treatment Business excludes Bayer’s business of researching, developing,
manufacturing, and selling cereals seed treatments containing fluopyram, claiming only
fungicidal properties, and claiming no nematode control effect. For the avoidance of doubt, this
exclusion does not prevent BASF from researching, developing, manufacturing, and selling seed
treatments for cereals containing fluopyram.

Q. “Glufosinate Ammonium Business” means Bayer’s global business of
researching, developing, manufacturing, and selling glufosinate ammonium herbicide products.

R. “Glufosinate Ammonium Divestiture Assets” means the following assets related
to the Glufosinate Ammonium Business:

(1) Bayer’s glufosinate ammonium manufacturing facilities located in
Hurth/Knapsack, Germany; Muskegon, Michigan; Mobile, Alabama; and Frankfurt, Germany;
Bayer’s glufosinate formulation facilities located in Regina, Canada and Muskegon, Michigan;
and these facilities’ associated manufacturing equipment, tooling and fixed assets, personal
property, inventory, office furniture, materials, supplies, and other tangible property;

(2) all other tangible assets used primarily by or critical to the operation of the

Glufosinate Ammonium Business, including all contracts, teaming arrangements, agreements,
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 10 of 46

leases, commitments, certifications, and understandings, including supply agreements; all
transferable licenses, permits, and authorizations issued by or submitted to any governmental
organization; all customer lists, accounts, credit records, and transferable customer contracts; and
all other business and administrative records;

(3) all patents used in the Glufosinate Ammonium Business, except for
(a) patents related to the mixture or combined or sequential! use of glufosinate ammonium with
other active ingredients (“Glufosinate Mixture and Use Patents”) and (b) patents related to the
use of glufosinate ammonium, alone or in mixtures, on plants containing genetically modified
events developed or to be developed by Bayer or Monsanto (“Glufosinate Over-The-Top
Patents’);

(4) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual
license for all Glufosinate Mixture and Use Patents owned, controlled, licensed, or used by
Bayer or Monsanto with one or more claims covering a BASF proprietary active ingredient;

(5) a worldwide, non-exclusive, irrevocable, perpetual covenant not to assert
against BASF or its direct or indirect customers all other Glufosinate Mixture and Use Patents
owned, controlled, licensed, or used by Bayer or Monsanto with one or more claims covering
any other active ingredient, except for any active ingredient itself covered by a Bayer or
Monsanto patent, during the life of that patent;

(6) a worldwide, non-exclusive, irrevocable, perpetual covenant not to assert
against BASF or its direct or indirect customers all current or future Glufosinate Over-The-Top
Patents owned, controlled, licensed, or used by Bayer or Monsanto;

(7) all other intangible assets owned, licensed, controlled, or used primarily

by or critical to the operation of the Glufosinate Ammonium Business, including, but not limited
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 11 of 46

to, all licenses and sublicenses, intellectual property, copyrights, trademarks, trade names,
service marks, service names, technical information, computer software and related
documentation, know-how, trade secrets, drawings, blueprints, designs, design protocols,
specifications for materials, specifications for parts and devices, safety procedures for the
handling of materials and substances, quality assurance and control procedures, design tools and
simulation capability, manuals and technical information provided by Bayer to its own
employees, customers, suppliers, agents, or licensees; and research data concerning historical
and current research and development efforts, including, but not limited to, designs of
experiments and the results of successful and unsuccessful designs and experiments; and

(8) a worldwide, non-exclusive, royalty-free, paid-up, irrevocable, perpetual
license to all other intellectual property (owned by Bayer or that Bayer has the right to license)
that is used by the Glufosinate Ammonium Business and not addressed earlier in Paragraph II.R,
including, but not limited to, all copyrights, trademarks, trade names, service marks, service
names, and trade secrets. Such license shall grant BASF the right to make, have made, use, sell
or offer for sale, copy, create derivative works of, modify, improve, display, perform, and
enhance the licensed intangible assets. Any canre omen or modifications to these intangible
assets developed by BASF shall be owned solely by BASF.

Notwithstanding Paragraphs II(R)(1) through I1(R)(8) above, the Glufosinate Ammonium

Divestiture Assets do not include the thirty (30) general office facilities identified in Appendix
A, Paragraph 1; the fourteen (14) formulation and filling sites identified in Appendix A,

Paragraph 3; or trademarks, trade names, service marks, or service names containing the name

“Bayer.”

11
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 12 of 46

S. “Midwest Soybean Germplasm Divestiture Assets” means the following

Monsanto assets:

(1) the four hundred and nineteen (419) soybean populations identified in
Appendix B;

(2) a worldwide, non-exclusive, royalty-free, paid-up, irrevocable, perpetual
license for breeding purposes (subject to the limitations in Paragraph I1(S)(4)) to twenty (20)
soybean varieties developed by Monsanto that BASF subsequently will choose pursuant to the
following process: Bayer will expeditiously provide BASF with access (including to all
supporting data) to all of the Monsanto Corn States lines (for which Monsanto has the ability to
offer breeding rights) developed by Monsanto for each of the years 2019 and 2020. BASF may
choose two varieties for each of maturity zones zero through four, resulting in a license for
twenty (20) lines over the two (2) years;

(3) all data (including, but not limited to, phenotype, genotype, molecular
markers, and performance data) related to the transferred populations or licensed breeding
varieties in Paragraph II(S)(1) above for the purpose of developing commercial soybean
varieties; and a copy of all data (including, but not limited to, phenotype, genotype, molecular
markers, and performance data) related to the transferred populations or licensed breeding
varieties in Paragraph II(S)(2) above for the purpose of developing commercial soybean
varieties; and

(4) all rights to develop commercial soybean varieties using the transferred
populations or licensed breeding varieties in Paragraphs I1(S)(1) and I1(S)(2) above, which rights
shall not be limited other than requiring compliance with trait license agreements for any

Monsanto traits remaining in any developed line,

12.
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 13 of 46

T. “Pipeline Herbicide Business” means Bayer’s global business of researching,
developing, and manufacturing ketoenole and N,O-Chelator (“NOC”) herbicides for non-
selective uses.

Uz “Pipeline Herbicide Divestiture Assets” means the following assets related to the
Pipeline Herbicide Business:

(1) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual
license in the field of non-selective uses for all Bayer intellectual property rights and know-how
related to Bayer’s ketoenole and to Bayer’s NOC herbicide candidates;

(2) a worldwide, non-exclusive, royalty-free, paid-up, irrevocable, perpetual
license (sub-licensable to any tollers designated by BASF) to any intellectual property,
registration data, technology, know-how, or other rights used in the manufacture or formulation
of ketoenole and of NOC herbicides for non-selective uses;

(3) all data, documents, and know-how from in vitro assays related to the use
of Bayer’s ketoenole and Bayer’s NOC herbicide candidates with Bayer’s relevant herbicide-

\ .
tolerance traits;

(4) all field trials conducted on Bayer’s ketoenole and Bayer’s NOC herbicide
candidates for non-selective uses;
(5) samples of all ketoenole and all NOC herbicide molecules; and
(6) all data and information on the molecular structure and other
characteristics of Bayer’s ketoenole and Bayer’s NOC herbicide candidates.
V. “Relevant Personnel” means all Bayer employees who have supported or whose

job related to the Divestiture Businesses at any time between January 1, 2015 and the Divestiture

Closing Date.

13
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 14 of 46

WwW. “Seed Treatment Business” means the Clothianidin Seed Treatment Business, the
Fluopyram Seed Treatment Business, and the ’839 Business.
X. “Seed Treatment Divestiture Assets” means the following assets related to the

Seed Treatment Business:

(1) Bayer’s Seed Growth Center located in Research Triangle Park, North
Carolina, including all equipment, tooling and fixed assets, personal property, inventory, office
furniture, materials, supplies, and other tangible property at this facility;

(2) all other tangible assets used primarily by or critical to the operation of the
Seed Treatment Business, including, but not limited to, all transferable licenses, permits,
certifications, product registrations, regulatory submissions, and authorizations issued by or
submitted to any governmental organization; all contracts, teaming arrangements, agreements,
commitments, certifications, and understandings, including supply agreements; all customer lists,
accounts, credit records, and transferable customer contracts; all sales and marketing assets,
including, but not limited to, distribution plans and any market research conducted; all other
business and administrative records; samples of all molecules; all information on the molecular
structure and other characteristics of the products; and all internal and available external studies;

(3) all patents used in Bayer’s current and pipeline Poncho, oman Plus,
Poncho Super, Poncho/VOTiVO, Poncho/VOTiVO 2.0, VOTIVO, VOTiVO 2.0, and TWO.0
seed treatments;

(4) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual
license to any other patent with one or more claims covering the combination of clothianidin,
Bacillus firmus strain 1-1582, or Bacillus thuringiensis strain EX 297512 with another active

ingredient, for BASF to combine clothianidin, Bacillus firmus strain I-1582, or Bacillus

14
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 15 of 46

thuringiensis strain EX 297512 with any such other active ingredient(s) for seed treatment uses;
provided, however, that this license does not include any right to make, sell, use, or otherwise
commercialize any active ingredient itself covered by a Bayer or Monsanto patent, during the life
of that patent;

(5) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual
license for seed treatment uses to all patents used in Bayer’s current and pipeline ILeVO and
COPcO seed treatments; provided, however, that this license will be non-exclusive for cereals
seed treatments containing fluopyram, claiming-only fungicidal properties, and claiming no
nematode control effect;

(6) a worldwide, exclusive, royalty-free, paid-up, irrevocable, perpetual
license to any other patent with one or more claims covering the combination of fluopyram with
another active ingredient, for BASF to combine fluopyram with any such other active
ingredient(s) for seed treatment uses; provided, however, that (a) this license will be non-
exclusive for cereals seed treatments containing fluopyram, claiming only fungicidal properties,
and claiming no nematode control effect; and (b) this license does not include any right to make,
sell, use, or otherwise commercialize any active ingredient itself covered by a Bayer or
Monsanto patent, during the life of that patent;

(7) all patents used exclusively in the °839 Business, and a worldwide,
exclusive, royalty-free, paid-up, irrevocable, perpetual license to all other patents with one or
more claims used in the ’839 Business;

(8) a worldwide, non-exclusive, irrevocable, perpetual covenant not to assert
against BASF and its direct or indirect customers all other patents owned, controlled, licensed, or

used by Bayer or Monsanto with claims covering the mixture or combined or sequential use of
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 16 of 46

clothianidin, Bacillus firmus strain I-1582, Bacillus thuringiensis strain EX 297512, fluopyram,
or BCS-CT12839 with any active ingredient or combination of active ingredients, except for any
active ingredient itself covered by a Bayer or Monsanto patent, during the life of that patent;

(9) a worldwide, non-exclusive, royalty-free, paid-up, irrevocable, perpetual
license (sub-licensable to any tollers designated by BASF) to any other intellectual property,
registration data, technology, know-how, or other rights used in the manufacture or formulation
of any current or pipeline product divested as part of the Seed Treatment Business; and

(10) all other intangible assets owned, licensed, controlled, or used by the Seed
Treatment Business, including, but not limited to, all licenses and sublicenses, intellectual
property, copyrights, trademarks, trade names, service marks, service names, technical
information, know-how, trade secrets, drawings, designs, design protocols, specifications for
materials, safety procedures for the handling of materials and substances, quality assurance and
contro] procedures, design tools and simulation capability, manuals and technical information
provided by Bayer to its own employees, customers, suppliers, agents, or licensees, and data
concerning historical and current research and development efforts, including, but not limited to,
designs of experiments and the results of successful and unsuccessful designs and experiments.

Notwithstanding Paragraphs II(X)(1) through II(X)(10) above, the Seed Treatment
Divestiture Assets do not include (a) active ingredient production facilities in Dormagen,
Germany; Bergkamen, Germany; or Tlaxcala, Mexico; (b) formulation, filling, or packaging
sites in Amatitlan, Guatemala; Belford Roxo, Brazil; Frankfurt, Germany; Kansas City,
Missouri; Pinkenba, Australia; or Zarate, Argentina; or (c) trademarks, trade names, service

marks, or service names containing the name “Bayer.”

16
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 17 of 46

Y, “Shared Confidential Information” means confidential business information
relayed from Bayer to BASF, or vice versa, as a result of any agreements entered into pursuant to
Paragraph 1V(G) or Paragraph IV(H) of this Final Judgment, including quantities, units, and
prices of items ordered or purchased, and any other competitively sensitive information
regarding Bayer’s or BASF’s performance under these agreements.

Ze. “Vegetable Seed Business” means Bayer’s global business of researching,
developing, manufacturing, and selling vegetable seeds.

AA. “Vegetable Seed Divestiture Assets” means the following assets related to the
Vegetable Seed Business:

(1) all tangible assets that comprise the Vegetable Seed Business including,
but not limited to, research and development activities; all manufacturing plants and equipment,
tooling and fixed assets, personal property, inventory, office furniture, materials, supplies, and
other tangible property; all transferable licenses, permits, product registrations and regulatory
submissions (including supporting data), certifications, and authorizations issued by or submitted
to any governmental organization; all contracts, teaming arrangements, agreements, leases, |
commitments, certifications, and understandings, including supply agreements; all customer lists,
accounts, credit records, and transferable customer contracts; all other business and
administrative records; seed production facilities; breeding stations; all research and
development facilities; all germplasm; and all breeding data, including, but not limited to,
phenotype, genotype, molecular markers, and performance data; and

(2) all intangible assets owned, licensed, controlled, or used by the Vegetable
Seed Business, including, but not limited to, all patents, plant variety certificates, licenses and

sublicenses, intellectual property, copyrights, trademarks, trade names, service marks, service

17
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 18 of 46

names, technical information, computer software and related documentation, know-how, trade
secrets, drawings, blueprints, designs, design protocols, specifications for materials,
specifications for parts and devices, safety procedures for the handling of materials and
substances, quality assurance and control procedures, design tools and simulation capability,
manuals and technical information provided by Bayer to its own employees, customers,
suppliers, agents, or licensees; and research data concerning historical and current research and
development efforts, including, but not limited to, designs of experiments and the results of
successful and unsuccessful designs and experiments.

Notwithstanding Paragraphs II(AA)(1) and II(AA)(2) above, the Vegetable Seed
Divestiture Assets do not include the thirty-four (34) office facilities identified in Appendix A,
Paragraph 4, or trademarks, trade names, service marks, or service ndmes containing the name
“Bayer,”

BB. “Yield and Stress Collaboration” means any agreement between Monsanto and
BASF existing as of the date of filing of the Complaint in this matter related to a collaboration to
develop yield and stress traits for row crops.

WI. APPLICABILITY

This Final Judgment applies to Defendants and all other persons in active concert or
participation with any of them who receive actual notice of this Final Judgment by personal
service or otherwise.

IV. DIVESTITURES

A. By the later of ninety (90) calendar days after the filing of the Complaint in this
matter or ninety (90) calendar days after receiving all international antitrust approvals required
for the transfer of the Divestiture Assets, Bayer and Monsanto are ordered and directed to divest

the Divestiture Assets to BASF in a manner consistent with this Final Judgment. The United

18
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 19 of 46

States, in its sole discretion, may agree to one or more extensions of this period not to exceed
sixty (60) calendar days in total and shall notify this Court in such circumstances. Defendants
agree to use their best efforts to divest the Divestiture Assets as expeditiously as possible.

B. Bayer shall permit BASF to have reasonable access to personnel and to make |
inspections of the facilities to be acquired by BASF; access to any and all environmental, zoning,
and other permit documents and information; and access to any and all financial, operational, or
other documents and information customarily provided as part of a due diligence process,

C. Bayer and Monsanto shal! not take any action that will impede in any way the
permitting, operation, or divestiture of the Divestiture Assets.

Dz. Unless the United States otherwise consents in writing, the divestitures pursuant
to Section IV of this Final Judgment shall include the entire Divestiture Assets and shall be
accomplished in such a way as to satisfy the United States, in its sole discretion, that the
Divestiture Assets can and will be used by BASF as part of the viable, ongoing operation of the
Divestiture Businesses. The divestitures shall be qeabniplisiied so as to satisfy the United States,
in its sole discretion, that none of the terms of any agreement between BASF and Bayer and
Monsanto give Bayer and Monsanto the ability unreasonably to raise BASF’s costs, to lower
BASF’s efficiency, or otherwise to interfere in the ability of BASF to compete effectively.

124 Employees

(1) Within ten (10) business days following the filing of the Complaint in this
matter, Bayer shall provide to BASF, the United States, and the Monitoring Trustee, organization
charts covering every person providing any support for the Divestiture Businesses for each year
since January 1, 2015. Within ten (10) business days of receiving a request from BASF, Bayer

shall provide to BASF, the United States, and the Monitoring Trustee, additional information

19
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 20 of 46

related to identified Relevant Personnel, including name, job title, reporting relationships, Hay
points, past experience, responsibilities from January 1, 2015 through the Divestiture Closing
Date, training and educational history, relevant certifications, job performance evaluations, and
current salary and benefits information to enable BASF to make offers of employment. If Bayer
is barred by any applicable laws from providing any of this information to BASF, within ten (10)
business days of receiving BASF’s request, Bayer shall provide the requested information to the
greatest extent possible under applicable laws and also provide a written explanation of its
inability to comply fully with BASF’s request for information regarding Relevant Personnel.

(2) Upon request, Bayer shall make Relevant Personnel available for
interviews with BASF during norma! business hours at a mutually agreeable location. Bayer will
not interfere with any negotiations by BASF to employ any Relevant Personnel. Interference
includes but is not limited to offering to increase the salary or benefits of Relevant Personnel
other than as part of a company-wide increase in salary or benefits granted in the ordinary course
of business,

(3) For any Relevant Personnel who elect employment with BASF, Bayer
shall waive all non-compete and non-disclosure agreements (except as noted in Paragraph
IV(E)(5)), vest all unvested pension and other equity rights, and provide all benefits which
Relevant Personnel would be provided if transferred to a buyer of an ongoing business.

(4) For a period of two (2) years from the date of filing of the Complaint in
this matter, Bayer may not solicit to hire, or hire, any such person who was hired by BASF,
unless (a) such individual is terminated or laid off by BASF or (b) BASF agrees in writing that

Bayer may solicit or hire that individual.

20:
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 21 of 46

(5) Nothing in Paragraph IV(E) shalt prohibit Bayer from maintaining any
reasonable restrictions on the disclosure by any employee who accepts an offer of employment
with BASF of Bayer’s proprietary non-public information that is (a) not otherwise required to be
disclosed by this Final Judgment, (b) related solely to Bayer’s businesses and clients, and
(c) unrelated to the Divestiture Assets.

(6) BASF’s right to hire Relevant Personnel pursuant to Section IV(E) and
Bayer’s obligations under Paragraph IV(E)(1), Paragraph [V(E)(2), and Paragraph [V(E)(3) shall
last for a period of one (1) year after the Divestiture Closing Date.

F. Asset Warranties

(1) In addition to any other warranties in the divestiture-related agreements
entered into by Defendants, Bayer and Monsanto shall warrant to BASF (a) that each asset will
be operational as of the Divestiture Closing Date; (b) that, for each of the Divestiture Assets,
there are no material defects in the environmental, zoning, or other permits pertaining to the
operation of each asset; (c) that following the sale of each of the Divestiture Assets, Bayer will
not undertake, directly or indirectly, any challenges to the environmental, zoning, or other
permits related to the operation of each of the Divestiture Assets; and (d) the Divestiture Assets
are sufficient in all material respects for BASF, taking into account BASF’s assets and business,
to maintain the viability and competitiveness of the Divestiture Businesses.

(2) In addition to any other remedial provisions in the divestiture-related
agreements entered into by Defendants, for a period of up to one (1) year following the
Divestiture Closing Date, if BASF determines that any assets not included in the Divestiture
Assets were previously used by the Divestiture Businesses and are reasonably necessary for the

continued competitiveness of the Divestiture Businesses, it shall notify the United States, the

21
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 22 of 46

Monitoring Trustee, and Bayer in writing that it requires such assets. The United States, in its
sole discretion, taking into account BASF’s assets and business, shall determine whether any of
the assets identified should be divested to BASF. If the United States determines that such assets
should be divested, Bayer and BASF will negotiate an agreement within thirty (30) calendar days
providing for the divestiture of such assets in a period to be determined by the United States in
consultation with Bayer and BASF. The terms of any such divestiture agreement shall be
commercially reasonable and must be acceptable to the United States, in its sole discretion.
G, Supply and Tolling Agreements

(1) Seed Treatment Supply Agreements for Broad Acre Seeds and Traits
Business: At the option of BASF, on or before the Divestiture Closing Date, Bayer shall enter
into one or more agreements with BASF for the supply of the Bayer seed treatments (except the
seed treatments divested as part of the Clothianidin Seed Treatment Business or Fluopyram Seed
Treatment Business) used by Bayer in the Broad Acre Seeds and Traits Business for an initial
period of up to two (2) vate Bayer will supply BASF with these seed treatments at variable
cost, in priority over other purchasers, and in the quantities demanded by BASF under any such
agreement until the expiration of that agreement. All other terms and conditions of any such
agreement must be reasonably related to market conditions for the supply of seed treatments.
Upon BASF’s request, the United States, in its sole discretion, may approve one or more
extensions of any such agreement for a total of up to an additional two (2) years. The United
States, in its sole discretion, shall determine whether supply pursuant to any such extension must
be at variable cost.

(2) lsoxaflutole Supply Agreement: At the option of BASF, on or before the

Divestiture Closing Date, Bayer shall enter into one or more agreements with BASF for the

22
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 23 of 46

supply of isoxaflutole to be used on crops that are isoxaflutole-tolerant as a result of genetic
modification for an initial period of two (2) years. Bayer will supply BASF with formulated
isoxaflutole and the isoxaflutole active ingredient at variable cost, in priority over other
purchasers, and in the quantities demanded by BASF under any such agreement until the
expiration of that agreement. All other terms and conditions of any such agreement must be
reasonably related to market conditions for the supply of herbicides and the active ingredients in
herbicides. Upon BASF’s request, the United States, in its sole discretion, may approve one or
more extensions of any such agreement for a total of up to an additional four (4) years. The
United States, in its sole discretion, shall determine whether supply pursuant to any such
extension must be at variable cost.

(3) Tolling Agreement for Glufosinate Ammonium. At the option of BASF,
on or before the Divestiture Closing Date, Bayer shall enter into one or more tolling agreements
with BASF for the formulation, filling, and packaging of glufosinate ammonium products for an
initial period of up to two (2) years. Bayer will formulate, fill, and package glufosinate
ammonium products for BASF at variable cost, in priority over other purchasers, and in the
quantities demanded by BASF under any such agreement until the expiration of that agreement.
All other terms and conditions of any such agreement must be reasonably related to market
conditions for the formulation, filling, and packaging of herbicides. Upon BASF’s request, the
United States, in its sole discretion, may approve one or more extensions of any such agreement
for a total of up to an additional one (1) year. The United States, in its sole discretion, shall
determine whether tolling pursuant to any such extension must be at variable cost.

(4) Tolling Agreement for Divested Seed Treatment Formulations: At the

option of BASF, on or before the Divestiture Closing Date, Bayer shall enter into one or more

23
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 24 of 46

tolling agreements with BASF for the formulation, filling, and packaging of the seed treatments
divested as part of the Clothianidin Seed Treatment Business and the Fluopyram Seed Treatment
Business for an initial period of up to two (2) years. Bayer will toll these products for BASF at
variable cost, in priority over other purchasers, and in the quantities demanded by BASF under
any such agreement until the expiration of that agreement. All other terms and conditions of any
such agreement must be reasonably related to market conditions for the formulation, filling, and
packaging of seed treatments. Upon BASF’s request, the United States, in its sole discretion,
may approve one or more extensions of any such agreement for a total of up to an additional two
(2) years. The United States, in its sole discretion, shall determine whether tolling pursuant to
any such extension must be at variable cost.

(5) Clothianidin Active Ingredient Tolling Agreement: At the option of
BASF, on or before the Divestiture Closing Date, Bayer shall enter into one or more tolling
agreements with BASF for the supply of the active ingredients used in the seed treatments
divested as part of the Clothianidin Seed Treatment Business for an initial period of up to two (2)
years. Bayer will toll these active ingredients for BASF at variable cost, in priority over other
purchasers, and in the quantities demanded by BASF under any such agreement until the
expiration of that agreement. All other terms and conditions of any such agreement must be
reasonably related to market conditions for the tolling of active ingredients used in seed
treatments. Upon BASF’s request, the United States, in its sole discretion, may approve one or
more extensions of any such agreement for a total of up to an additional four (4) years. The
United States, in its sole discretion, shall determine whether tolling pursuant to any such

extension must be at variable cost,

24
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 25 of 46

(6) Fluopyram Active Ingredient Tolling Agreement: At the option of BASF,
on or before the Divestiture Closing Date, Bayer shall enter into a tolling agreement with BASF
for the supply of the fluopyram active ingredient for an initial period of up to two (2) years.
Bayer will toll this active ingredient for BASF at variable cost, in priority over other purchasers,
and in the quantities demanded by BASF under any such agreement until the expiration of that
agreement. All other terms and conditions of any such agreement must be reasonably related to
market conditions for the tolling of active ingredients used in seed treatments. Upon BASF’s
request, the United States, in its sole discretion, may approve one or more extensions of any such
agreement for a total of up to an additional four.(4) years. The United States, in its sole
discretion, shall determine whether tolling pursuant to any such extension must be at variable
cost.

(7) Reverse-Tolling Agreement for Bayer Products: At the option of Bayer,
on or before the Divestiture Closing Date, BASF shall enter into a reverse-tolling agreement with
Bayer for the formulation, filling, and packaging of the Bayer products manufactured at the
Regina, Canada formulation facility that is part of the Glufosinate Ammonium Divestiture Assets
for an initial period of up to two (2) years. All terms and conditions of any such agreement must
be reasonably related to market conditions for the formulation, filling, and packaging of these
crop protection products. Upon Bayer’s request, the United States, in its sole discretion, may
approve one or more extensions of such agreement for a total of up to an additional six (6)
months.

(8) Other Supply and Tolling Agreements: At the option of BASF, on or

before the Divestiture Closing Date, Bayer and BASF shall enter into any other supply, reverse-

25
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 26 of 46

supply, tolling, or reverse-tolling agreements reasonably necessary to allow BASF to operate any
Divestiture Assets or to facilitate the transfer of Bayer facilities to BASF.

(9) The terms and conditions of all agreements reached between Bayer and
BASF under Paragraph IV(G) must be acceptable to the United States, in its sole discretion. Any
amendment or modification of such agreements may be entered into only with the approval of
the United States, in its sole discretion. Bayer shall perform all duties and provide all services
required of Bayer under the agreements reached between Bayer and BASF under Paragraph
IV(G).

(10) BASF will use best efforts to develop or procure alternative sources of
supply by the end of the initial periods identified in Paragraph IV(G) for supply and tolling
agreements and will continue to use best efforts during any extension period.

(11) Bayer will use best efforts to develop or procure alternative sources of
supply by the end of the initial periods identified in Paragraph IV(G) for reverse-supply and
reverse-tolling agreements and will continue to use best efforts during any extension period.

H. Transition Services

(1) Transition Services Agreements for Information Technology Support: At the
option of BASF, on or before the Divestiture Closing Date, Bayer shall enter into one or more
transition services agreements to provide information technology services and support for the
Divestiture Assets for an initial period of up to one (1) year. Bayer will provide the transition
services under any such agreement at no cost to BASF until the expiration of the agreement. All
other terms and conditions of any such agreement must be reasonably related to market
conditions for the provision of the relevant services. Upon BASF’s request, the United States, in

its sole discretion, may approve one or more extensions of this agreement for a total of up to an

additional one (1) year.

26
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 27 of 46

(2) Bayer Warranty of Transition Services Provided by Tata Consultancy
Services: Bayer has contracted with a third-party vendor, Tata Consultancy Services, to create
interim, stand-alone information and business support systems for some components of the
Divestiture Assets. Bayer shall warrant to BASF that the systems developed by Tata
Consultancy Services will be operational on the Divestiture Closing Date and support operations
of the relevant components of the Divestiture Assets in a manner that is substantially consistent
with prior operations of these businesses. Except for de minimis deficiencies, Bayer shall use
best efforts to take all necessary actions to correct expeditiously any deficiencies inconsistent
with this warranty and shall be solely responsible for al! costs incurred in resolving the
deficiencies, including by paying Tata Consultancy Services’s fees.

(3) Distribution Agreements for Glufosinate Ammonium and Divested Seed
Treatment Products: At the option of BASF, on or before the Divestiture Closing Date, Bayer
shall enter into one or more agreements to distribute on BASF’s behalf products containing
glufosinate ammonium, clothianidin, Bacillus firmus strain |-!582, or fluopyram outside the
United States. BASF shall terminate any such agreement within one (1) year. Upon BASF’s
request, the United States, in its sole discretion, may.approve one or more extensions of the
period for BASF to terminate any such agreement for a total of up to an additional one (1) year.

(4) Other Transition Services Agreements: At the option of BASF, on or
before the Divestiture Closing Date, Bayer shall enter into other transition services or reverse
transition services agreements to provide any other transition services reasonably necessary to
allow BASF to operate any Divestiture Assets or to facilitate the transfer of Bayer facilities to
BASF. Unless specifically excepted elsewhere in this Final Judgment, Bayer will provide

transition services under any such agreement for an initial period of up to two (2) years and on

27
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 28 of 46

price terms no worse than at variable cost until the expiration of the agreement. All other terms
and conditions of any such agreement must be reasonably related to market conditions for the
provision of the relevant services. Upon BASF’s request, the United States, in its sole discretion,
may approve one or more extensions of any such agreement for a total of up to an additional one
(1) year.

(5) The terms and conditions of all agreements reached between Bayer and
BASF under Paragraph !V(H) must be acceptable to the United States, in its sole discretion. Any
amendments or modifications of the agreements may be entered into only with the approval of
the United States, in its sole discretion. Bayer shall perform all duties and provide all services
required of Bayer under the agreements reached between Bayer and BASF under Paragraph
1V(H).

(6) BASF will use best efforts to develop alternative solutions by the end of
the initial periods identified in Paragraph IV(H) for transition services agreements and will
continue to use best efforts during any extension period.

(7) Bayer will use best efforts to develop alternative solutions by the end of
the initial periods identified in Paragraph IV(H) for reverse-transition services agreements and
will continue to use best efforts during any extension period.

1. Clothianidin Licenses Back: At the option of Bayer, BASF shall enter into an
agreement to provide Bayer the following licenses:

(1) a worldwide, exclusive, royalty-free, paid-up license to the rights
transferred to BASF in Paragraph II(X)(3) for (a) all non-seed treatment uses of clothianidin,

(b) all uses of active ingredients other than clothianidin, Bacillus firmus strain I-1582, or Bacillus

28
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 29 of 46

thuringiensis strain EX 297512, and (c) combinations of active ingredients that do not include
clothianidin, Bacillus firmus strain 1-1582, or Bacillus thuringiensis strain EX 297512; and

(2) a worldwide, non-exclusive, royalty-free, paid-up license to the rights
transferred to BASF in Paragraphs II(X)(3) and II(X)(4) for the use of clothianidin in any Bayer
seed treatment mixture product for canola/oilseed rape, potatoes, sugarbeets, cereals, and
vegetables that has been commercialized by Bayer as of the date of the filing of the Complaint in
this matter (except Poncho/VOTiVO, Poncho Plus, and Poncho Super).

J. Digital Agriculture License Back: At the option of Bayer, BASF shall enter
into an agreement to provide Bayer a non-exclusive, royalty-free, paid-up license to the Digital
Agriculture Divestiture Assets for the limited purpose of allowing Bayer to sell outside North
America the following digital agriculture products: Expert.com web application; Weedscout
mobile application; Xarvio FieldManager web application; Xarvio FieldManager mobile
application; and Xarvio Scouting mobile application. This license shall not give Bayer (1) any
rights to any improvements made by BASF to the Digital Agriculture Divestiture Assets or
(2) any rights to use any trademarks or brand names divested as part of the Digital Agriculture
Divestiture Assets, including, but not limited to, Expert.com, Weedscout, or Xarvio.

K, Third-Party Agreements: At BASF’s option, on or before the Divestiture
Closing Date, Bayer shall assign or otherwise transfer to BASF all transferable or assignable
agreements, or any assignable portions thereof, related to the Divestiture Assets, including, but
not limited to, all customer contracts, licenses, and collaborations. Bayer shall use best efforts to
expeditiously obtain from any third parties any consent necessary to transfer or assign to BASF
all agreements related to the Divestiture Assets. To the extent consent cannot be obtained and

the agreement is not otherwise assignable, in addition to the existing mitigation rules agreed

29
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 30 of 46

upon between Bayer and BASF, Bayer shall use best efforts to obtain for BASF, as expeditiously
as possible, the full benefit of any such agreement as it relates to the Divestiture Businesses by
assisting BASF to secure a new agreement and by taking any other steps necessary to ensure that
BASF obtains the full benefit of the agreement as it relates to the Divestiture Businesses. Bayer
will not assert, directly or indirectly, any legal claim that would interfere with BASF’s ability to
obtain the full benefit from any transferred third-party agreement to the same extent enjoyed by
Bayer prior to the transfer.
L. Licenses, Registrations, and Permits

(1) Where necessary, BASF will apply for licenses, registrations, and permits
that support the Divestiture Businesses to replace those held by Bayer as expeditiously as
possible and, in any event, no later than six (6) months from the Divestiture Closing Date. The
United States, in its sole discretion, may approve one or more extensions of this period, for a
total of up to an additional six (6) months, for BASF to satisfy this requirement. BASF will
make best efforts to obtain such licenses, registrations, and permits as expeditiously as possible.

(2) Bayer will make best efforts to assist BASF with acquiring new licenses,
registrations, and permits to support the Divestiture Businesses and, until BASF has the
necessary licenses, registrations, and permits, Bayer will provide BASF with the benefit of
Bayer’s licenses, registrations, and permits in BASF’s operation of the Divestiture Assets.

(3) Bayer will globally maintain all product registrations for isoxaflutole,
fluopyram, and any other retained product registrations related to the Divestiture Businesses, and
Bayer will make best efforts to obtain regulatory approvals for isoxaflutole formulations used on

isoxaflutole-tolerant cotton and soybeans.

30
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 31 of 46

M. Modification of Monsanto-BASF Yield and Stress Collaboration: The Yield
and Stress Collaboration will be modified consistent with the following: (1) Defendants shall not
contribute any more genes to the Yield and Stress Collaboration; (2) the Yield and Stress
Collaboration will continue as before with respect to genes or events in the three active research
and development projects, except that BASF will receive a license with stacking rights to use in
its own seeds any Yield and Stress Collaboration trait commercialized by Monsanto, on terms
acceptable to the United States, in its sole discretion; (3) both Bayer and BASF shall receive
(a) copies of all other genes and related research records in the Yield and Stress Collaboration
regardless of crop, and (b) non-exclusive research, development, breeding, and
commercialization rights to these genes in any crop with no cost, revenue, or profit sharing; and
(4) the terms related to DroughtGard shal! be unchanged.

N. Monsanto Midwest Soybean Germplasm: At the option of BASF, on or before
the Divestiture Closing Date, Bayer and Monsanto shall enter into one or more agreements
facilitating the transfer and licensing of the Midwest Soybean Germplasm Divestiture Assets.
The terms and conditions of any such agreement reached between Bayer and Monsanto and
BASF must be acceptable to the United States, in its sole discretion. Any amendment or
modification of any such agreement may be entered into only with the approval of the United
States, in its sole discretion. Bayer and Monsanto shall perform all duties and provide all
services required of them under any such agreement reached between Bayer and BASF.

V. FINANCING
Neither Bayer nor Monsanto shall finance all or any part of any purchase made pursuant

to Section IV of this Final Judgment.

31
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 32 of 46

VI. HOLD SEPARATE AND ASSET PRESERVATION

Until all the divestitures required by this Final Judgment have been fully accomplished,
Defendants shall take all steps necessary to comply with the Stipulation and Order entered by
this Court. Defendants shall take no action that would jeopardize any divestiture ordered by this
Court,

VII. AFFIDAVITS

A. Within twenty (20) calendar days of the filing of the Complaint in this matter, and
every thirty (30) calendar days thereafter until the divestitures have been accomplished under
Section [V, Bayer and Monsanto shall deliver to the United States and the Monitoring Trustee an
affidavit, signed by each of Bayer’s and Monsanto’s Chief Financial Officer and General
Counsel, which shall describe the fact and manner of Bayer’s and Monsanto’s compliance with
Section IV. Assuming the information set’forth in the affidavit is true and complete, any
objection by the United States to information provided by Bayer and Monsanto, including
limitation on information, shall be made within fourteen (14) calendar days of receipt of such
affidavit.

B. Within twenty (20) calendar days of the filing of the Complaint in this matter,
each of the Defendants shall deliver to the United States and the Monitoring Trustee an affidavit
that describes in reasonable detail all actions it has taken and all steps it has implemented on an
ongoing basis to comply with this Final Judgment and the Stipulation and Order. Each of the
Defendants shall deliver to the United States and the Monitoring Trustee an affidavit describing
any changes to the efforts and actions outlined in its earlier affidavits filed pursuant to this Final
Judgment within fifteen (15) calendar days after the change is implemented.

C, In addition to providing affidavits to the United States and the Monitoring Trustee

as required under Paragraph VII(A) and Paragraph VII(B), Defendants shall immediately notify

32
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 33 of 46

the United States and the Monitoring Trustee verbally and in writing of any potential problems
or delays in meeting any of the obligations set forth in this Final Judgment and the Stipulation
and Order.

Dz. Bayer and Monsanto shall keep all records of all efforts made to preserve and
divest each of the Divestiture Assets until one year after such divestitures have been completed.
BASF shall keep all records of all efforts made to acquire each of the Divestiture Assets until
one year after such divestitures have been completed.

VIII. APPOINTMENT OF MONITORING TRUSTEE

A. Upon filing of this Final Judgment, the United States may, in its sole discretion,
appoint a Monitoring Trustee, subject to approval by this Court.

B. The Monitoring Trustee shal! have the power and authority to monitor
Defendants’ compliance with the terms of this Final Judgment and the Stipulation and Order
entered by this Court, and shall have such other powers as this Court deems appropriate. The
Monitoring Trustee shall investigate and report on Defendants’ compliance with their respective
obligations under, and efforts to effectuate the purposes of, this Final Judgment and the
Stipulation and Order, including, but not limited to, reviewing (1) the implementation and
execution of the compliance plan required by Section IX, and (2) any claimed breach by Bayer
of any agreement entered into pursuant to Paragraph [V(G) or Paragraph IV(H). If the
Monitoring Trustee determines that any violation of the Final Judgment or the Stipulation and
Order or breach of any related agreement has occurred, the Monitoring Trustee shall recommend
an appropriate remedy to the United States, which, in its sole discretion, can accept, modify, or
reject a recommendation to pursue a remedy.

C. Subject to Paragraph VIII(E), the Monitoring Trustee may hire at Bayer’s cost

and expense any consultants, accountants, attorneys, or other agents reasonably necessary in the

33
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 34 of 46

Monitoring Trustee’s judgment and who shall be solely accountable to the Monitoring Trustee,
Any such consultants, accountants, attorneys, or other agents shall serve on such terms and
conditions as the United States approves, in its sole discretion, including confidentiality
requirements and conflict of interest certifications.

Dz Defendants shall not object to actions taken by the Monitoring Trustee in
fulfillment of the Monitoring Trustee’s responsibilities under any order of this Court on any
ground other than the Monitoring Trustee’s malfeasance. Any such objections by Defendants
must be conveyed in writing to the United States and the Monitoring Trustee within ten (10)
calendar days after the action taken by the Monitoring Trustee giving rise to the Defendants’
objection.

E. The Monitoring Trustee shall serve at Bayer’s cost and expense pursuant to a
written agreement with Bayer and on such terms and conditions as the United States approves, in
its sole discretion, including confidentiality requirements and conflict of interest certifications.
The compensation of the Monitoring Trustee and any consultants, accountants, attorneys, and
other agents retained by the Monitoring Trustee shall be on reasonable and customary terms
commensurate with the individuals’ experience and responsibilities. If the Monitoring Trustee
and Bayer are unable to reach agreement on the Monitoring Trustee’s or any agents’ or
consultants’ compensation or other terms and conditions of engagement within fourteen (14)
calendar days of appointment of the Monitoring Trustee, the United States may, in its sole
discretion, take appropriate action, including making a recommendation to this Court. The
Monitoring Trustee shall, within three (3) business days of hiring any consultants, accountants,

attorneys, or other agents, provide written notice of such hiring and the rate of compensation to

Bayer and the United States.

34
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 35 of 46

F. The Monitoring Trustee shall have no responsibility or obligation for the
operation of Defendants’ businesses.

G. Defendants shall use their best efforts to assist the Monitoring Trustee in
monitoring Defendants’ compliance with their individual obligations under this Final Judgment
and the Stipulation and Order. The Monitoring ‘Trustee and any consultants, accountants,
attorneys, and other agents retained by the Monitoring Trustee shall have full and complete
access to the personnel, books, records, and facilities related to compliance with this Final
Judgment and the Stipulation and Order, subject to reasonable protection for trade secret or other
confidential research, development, or commercial information or any applicable privileges.
Defendants shall take no action to interfere with or to impede the Monitoring Trustee’s
accomplishment of its responsibilities. |

H, After its appointment, the Monitoring Trustee shall file reports monthly until all
the Divestiture Assets have been divested and thereafter as frequently as the United States
determines, in its sole discretion, setting forth Defendants’ compliance with their obligations
under this Final Judgment and under the Stipulation and Order. The Monitoring Trustee shal]
file such reports with the United States and, as appropriate, this Court. To the extent that any
such report contains information that the Monitoring Trustee deems confidential, that report shall
not be filed in the public docket of this Court.

I. The Monitoring Trustee shall audit Defendants’ compliance with Section IX
every six (6) months. Defendants will provide full access to any documents and make
employees available for interviews requested by the Monitoring Trustee pursuant to performing
the semi-annual audit. The Monitoring Trustee shall file a report of the audit with the United

States and, as appropriate, this Court. To the extent that any such report contains information

35
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 36 of 46

that the Monitoring Trustee deems confidential, that report shall not be filed in the public docket
of this Court.

J. The Monitoring Trustee shall serve until the sale of the Divestiture Assets is
finalized pursuant to Section IV and the expiration of any agreement entered into pursuant to
Paragraph IV(G) or Paragraph IV(H) or other agreements between Bayer and BASF that may
affect the accomplishment of the purposes of this Final Judgment, unless the United States, in its
sole discretion, terminates earlier or extends this period.

K. If the United States determines that the Monitoring Trustee has ceased to act or
failed to act diligently or in a reasonably cost-effective manner, it may recommend this Court
appoint a substitute Monitoring Trustee.

IX. FIREWALL

A. During the term of any agreement entered into pursuant to Paragraph IV(G) or
Paragraph 1V(H), Bayer and BASF shal! implement and maintain reasonable procedures to
prevent Shared Confidential Information from being disclosed by or through implementation and
execution of these agreements to components or individuals within the respective companies
involved in the marketing, distribution, or sale of competing products.

B. Bayer and BASF each shall, within twenty (20) business days of the entry of the
Stipulation and Order, submit to the United States and the Monitoring Trustee a document
setting forth in detail the procedures implemented to effect compliance with Section IX. Upon
receipt of the document, the United States shall notify Bayer and BASF within twenty (20)
business days whether, in its sole discretion, it approves of or rejects each party’s compliance
plan. In the event that Bayer’s or BASF’s compliance plan is rejected, the United States shall
provide Bayer or BASF, as applicable, the reasons for the rejection. Bayer or BASF, as

applicable, shall be given the opportunity to submit, within ten (10) business days of receiving a

36
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 37 of 46

notice of rejection, a revised compliance plan. if Bayer or BASF cannot agree with the United
States on a compliance plan, the United States shall have the right to request that this Court rule
on whether Bayer’s and BASF’s proposed compliance plan fulfills the requirements of
Section 1X.
C. Bayer and BASF shall:

(1) furnish a copy of this Final Judgment and related Competitive Impact
Statement within sixty (60) calendar days of entry of the Final Judgment to (a) each officer,
director, and any other employee that will receive Shared Confidential Information; and (b) each
officer, director, and any other employee that is:involved in (i) any contacts with the other
companies that are parties to any agreement entered into pursuant to Paragraph I1V(G) or
Paragraph IV(H), or (ii) making decisions under any agreement entered into pursuant to
Paragraph IV(G) or Paragraph IV(H);

(2) furnish a copy of this Final Judgment and related Competitive Impact
Statement to any successar to a person designated in Paragraph [X(C)(1) upon assuming that
position;

(3) annually brief each person designated in Paragraph IX(C)(1) and
Paragraph IX(C)(2) on the meaning and requirements of this Final Judgment and the antitrust
laws; and |

(4) obtain from each person designated in Paragraph IX(C)(1) and
Paragraph 1X(C)(2), within thirty (30) calendar days of that person’s receipt of the Final
Judgment, a certification that he or she (a) has read and, to the best of his or her ability,
understands and agrees to abide by the terms of this Final Judgment; (b) is not aware of any

violation of the Final Judgment that has not been reported to the company; and (c) understands

37
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 38 of 46

that any person’s failure to comply with this Final Judgment may result in an enforcement action
for civil or criminal contempt of court against wa Defendant or any person who violates this
Final Judgment,
X. COMPLIANCE INSPECTION

A. For the purposes of determining or securing compliance with this Final Judgment,
or of any related orders such as any Stipulation and Order, or of determining whether the Final
Judgment should be modified or vacated, and subject to any legally recognized privilege, from
time to time authorized representatives of the United States Department of Justice, including
consultants and other persons retained by the United States, shall, upon written request of an
authorized representative of the Assistant Attorney General in charge of the Antitrust Division,

and on reasonable notice to Defendants, be permitted:

(1) access during Defendants’ office hours to inspect and copy, or at the
option of the United States, to require Defendants to provide hard copy or
electronic copies of, all books, ledgers, accounts, records, data, and
documents in the possession, custody, or control of Defendants, related to
any matters contained in this Final Judgment; and

(2) to interview, either informally or on the record, Defendants’ officers,
employees, or agents, who may have their individual counsel! present,
regarding such matters, The interviews shall be subject to the reasonable

convenience of the interviewee and without restraint or interference by
Defendants.

B. Upon the written request of an authorized representative of the Assistant Attorney
General in charge of the Antitrust Division, Defendants shal] submit written reports or responses
to written interrogatories, under oath if requested, related to any of the matters contained in this
Final Judgment as may be requested.

C. No information or documents obtained by the means provided in Section X shall
be divulged by the United States to any person other than an authorized representative of the

executive branch of the United States, except in the course of legal proceedings to which the

38
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 39 of 46

United States is a party (including grand jury proceedings), or for the purpose of securing
compliance with this Final Judgment, or as otherwise required by law.

Dz. If at the time information or documents are furnished by Defendants to the United
States, Defendants shall represent and identify in writing the material in any such information or
documents to which a claim of protection may be asserted under Rule 26(c)(1)(G) of the Federal
Rules of Civil Procedure and mark each pertinent page of such material, “Subject to claim of
protection under Rule 26(c)(I)(G) of the Federal Rules of Civil Procedure,” then the United
States shall give Defendants ten (10) calendar days’ notice prior to divulging such material in
any legal proceeding (other than a grand jury proceeding).

XI. NO REACQUISITION OR RECOMBINATION OF DIVESTITURE ASSETS

Bayer may not reacquire any part of the Divestiture Assets during the term of this Final
Judgment. Except for an acquisition pursuant to Paragraph IV(F)(2), BASF may not acquire
from Bayer during the term of this Final Judgment any assets or businesses that compete with the
Divestiture Assets. In addition, Bayer and BASF shall not, without the prior written consent of
the United States, enter into any new Collaboration involving any of the Divestiture Assets or
expand the scope of any existing Collaboration involving any of the Divestiture Assets during
the term of this Final Judgment. The United States will notify Bayer and BASF of its decision
within sixty (60) calendar days of receiving written notification from Bayer and BASF of the
proposed new or expanded Collaboration. The decision whether or not to consent to a
Collaboration shall be within the sole discretion of the United States.

XII NOTIFICATION OF FUTURE TRANSACTIONS

A. For transactions that are not subject to the reporting and waiting period

requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,

15 U.S.C. § 18a (the “HSR Act”), Bayer and Monsanto shall not, without providing advanced

39
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 40 of 46

notification to the United States, directly or indirectly acquire a financial interest, including
through securities, loan, equity, or management interest, in any company that researches,
develops, manufactures, or sells digital agriculture products or soybean, cotton, canola, or corn
seeds or traits. In addition, Bayer and Monsanto shall not acquire any digital agriculture assets,
any trait assets, or all or substantially all of the germplasm assets from any such company
without providing advanced notification to the United States.

B. Such notification shall be provided to the United States in the same format as, and
per the instructions relating to, the Notification and Report Form set forth in the Appendix to
Part 803 of Title 16 of the Code of Federal Regulations as amended, except that the information
requested in Items 5 through 8 of the instructions must be provided only about digital agriculture
products or soybean, cotton, canola, or corn seeds or traits. Notification shall be provided at
least thirty (30) calendar days prior to acquiring any such interest, and shall include, beyond
what may be required by the applicable instructions, the names of the principal representatives of
the parties to the agreement who negotiated the agreement, and any management or strategic
plans discussing the proposed transaction. If within thirty (30) calendar days after notification,
the United States makes a written request for additional information, Bayer and Monsanto shall
not consummate the proposed transaction or agreement until thirty (30) calendar days after
submitting and certifying, in the manner described in Part 803 of Title 16 of the Code of Federal
Regulations as amended, the truth, correctness, and completeness of all such additional
information, Early termination of the waiting periods in this paragraph may be requested and,
where appropriate, granted in the same manner as is applicable under the requirements and

provisions of the HSR Act and rules promulgated thereunder. Section XII shall be broadly

40
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 41 of 46

construed and any ambiguity or uncertainty regarding the filing of notice under Section XII shall
be resolved in favor of filing notice.
XIII. RETENTION OF JURISDICTION

This Court retains jurisdiction to enable any party to this Final Judgment to apply to this
Court at any time for further orders and directions as may be necessary or appropriate to carry
out or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and
to punish violations of its provisions.

XIV. ENFORCEMENT OF FINAL JUDGMENT

A, The United States retains and reserves all rights to enforce the provisions of this
Final Judgment, including its right to seek an order of contempt from this Court. Defendants
agree that in any civil contempt action, any motion to show cause, or any similar action brought
by the United States regarding an alleged violation of this Final Judgment, the United States may
establish a violation of this Final Judgment and the appropriateness of any remedy therefor by a
preponderance of the evidence, and they waive any argument that a different standard of proof
should apply.

B. The Final Judgment should be interpreted to give full effect to the procompetitive
purposes of the antitrust laws and to restore all competition harmed by the challenged conduct.
Defendants agree that they may be held in contempt of, and that the Court may enforce, any
provision of this Final Judgment that, as interpreted by the Court in light of these procompetitive
principles and applying ordinary tools of interpretation, is stated specifically and’ in reasonable
detail, whether or not it is clear and unambiguous on its face. In any such interpretation, the
terms of the Final Judgment should not be construed against either party as the drafter.

C. In any enforcement proceeding in which the Court finds that the Defendants have

violated this Final Judgment, the United States may apply to the Court for a one-time extension

4|
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 42 of 46

of this Final Judgment, together with such other relief as may be appropriate. In connection with
any successful effort by the United States to enforce this Final Judgment against a Defendant,
whether litigated or resolved prior to litigation, that Defendant agrees to reimburse the United
States for any attorneys’ fees, experts’ fees, and costs incurred in connection with that
enforcement effort, including the investigation of the potential violation.

XV. EXPIRATION OF FINAL JUDGMENT

Unless this Court grants an extension, this Final Judgment shall expire ten (10) years
from the date of its entry, except that after six (6) years from the date of its entry, this Final
Judgment may be terminated upon notice by the United States to the Court and Defendants that
the divestitures have been completed and that the continuation of the Final Judgment no longer is
necessary or in the public interest.

XVI. PUBLIC INTEREST DETERMINATION

Entry of this Final Judgment is in the public interest. The parties have complied with the
requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including making
copies available to the public of this Final Judgment, the Competitive Impact Statement, and any
comments thereon and the United States’ responsés to comments. Based upon the record before
this Court, which includes the Competitive Impact Statement and any comments and responses

to comments filed with this Court, entry of this Final Judgment is in the public interest.

Date: 2./§ [ff

[Court approval subject to procedures of Antitrust, Procedures and Penalties Act, 15 U.S.C. § 16]

ited Atates a ict on
bionive7 f
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 43 of 46

Appendix A

1. Bayer will retain thirty (30) office facilities largely dedicated to non-divested Bayer
businesses in Argentina (Buenos Aires and Chacabuco), Brazil (Paulinia), Canada (Calgary,
Ottawa, Rosthern, Saskatoon, and Winnipeg), Czech Republic (Prague), France (two sites in
Lyon), Germany (Langenfeld and Monheim), Great Britain (Cambridge), Greece (Athens and
Thessaloniki), Hungary (Budapest), Latvia (Riga), Poland (Warsaw), Romania (Bucharest),
Russia (Moscow), Turkey (Adana, Gebze, Istanbul, Izmir, and Sanliurfa), Ukraine (Kiev), and
the United States (Champaign, Clayton, and Inaha).

2. Bayer will retain one seed cleaning and bagging facility that is part of Bayer Crop
Science headquarters in Monheim, Germany (known as “EOPC”).

By Bayer will retain fourteen (14) formulation and filling sites largely dedicated to non-
divested Bayer products in Argentina (Zarate), Australia (Kwinana and Pinkenba), Brazil
(Belford Roxo), China (Hangzhou), Colombia (Barranquilla), Germany (Frankfurt), Guatemala
(Amatitlan), Japan (Hofu), Korea (Daejeon), South Africa (Nigel), Spain (Quart de Poblet),
Thailand (Bangpoo), and the United States (Kansas City).

4, Bayer will retain thirty-four (34) general office facilities largely dedicated to non-
divested businesses in Algeria (Algiers), Argentina (Munro), Australia (Pinkenba), Belgium
(Diegem), Canada (Guelph), Chile (Santiago de Chile), Colombia (Bogota), Costa Rica (San
José), Denmark (Copenhagen), Egypt (Cairo), Germany (Monheim), Great Britain (Saffron
Walden), Guatemala (Mixco), Hungary (Budapest), Iran (Tehran), Japan (Fukuoka), Kazakhstan
(Astana), Kenya (Nairobi), Morocco (Casablanca and El Jadida), Panama (David), Peru (Ica and
Lima), Poland (Warsaw), Portugal (Carnaxide), Romania (Bucharest), Russia (Krasnodar),
Singapore (Singapore), South Korea (Anseong-si), Spain (Paterna), Ukraine (Kiev), the United
States (two sites in West Sacramento), and Vietnam (Hanoi).

43
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 44 of 46

Appendix B: Monsanto Population Numbers

 

 

(1) IVK13764 (53) JVK13570 (105) JVK13641
(2) JVK13662 (54) JVK13571 (106) JVK13583
(3) JVK13647 (55) JVK13572 (107) JVK13584
(4) IVK13604 (56) JVK13573 (108) JVK13585
(5) IVK13363 (57) IVK13446 (109) JVK13586
(6) JVK13294 (58)  JVK13449 (110) JVK13587
(7) JVK13624 (59) JVK13153 (111) IVK13588
(8) JVK13564 (60)  JVK13157 (112) JVK13590
(9) IVK13301 (61) JVK13176 (113) JVK13612
(10) JVK13302 (62)  JVK13197 (114) JVK13615
(il) JVK13304 (63) JVK13209 (118) JVK13617
(12) JVK13303 (64) — JVK13253 (116) JVK13618
(13) JVK13305 (65) JVK13272 (117) JVK13619
(14) — JVK13306 (66) | JVK13273 (118) JVK13692
(15): JVK13307 (67) JVK13274 (119) JVK13699
(16) ‘JVK13279 (68) . JVK13275 (120) JVK13207
(17) ‘ JVK13281 (69)  IVK13276 (121) JVK13230
(18)  JVK13282 (70) ° JVK13388 (122) JVK13259
(19) JVK13283 (71) JVK13389 (123) JVK13574
(20) JVK13278 (72)  JVK13390 (124) JVK13576
(21) JVK13280 (73) JVK13391 (125) JVK13577
(22) JVK13284 (74) JVK13394 (126) JVK13578
(23) JVK13592 (75) JVK13387 (127) JVK13579
(24) JVK13593 (76)  JVK13392 (128) JVK13582
(25)  JVK13596 (77) VK 13393 (129) VK 13434
(26) IVK13591 (78)  JVK13231 (130) JVK13428
(27) JVK13594 (79) JVK13669 (131) JVK13429
(28)  JVK13595 (80)  JVK13670 (132) JVK13430
(29)  JVK13598 (81) JVK13675 (133) JVK13431
(30)  JVK13205 (82)  JVK13252 (134) JVK13432
1) JVK13224 (83) . JVK13673 (135) JVK13433
(32)  JVK13450 (84)  JVK13396 (136) JVK13435
(33)  JVK13455 (85) JVK13397 (137) JVK13204
(34) JVK13457 (86) JVK13400 (138) JVK13216
(35)  JVK13458 (87)  JVK13395 (139) JVK13370
36) — JVK13251 (88) JVK13398 (140) JVK13371
37) IVK13451 (89)  JVK13401 (141) JVK13372
(38)  JVK13452 (90) © JVK13402 (142) IVK13373
(39) SVK 13453 (91) JVK13379 (143) JVK13375
(40) —-JVK13456 (92)  JVK13380 (144) JVK13376
(41) JVK13761 (93)  JVK13382 (145) JVK13377
(42) — JVK13762 (94) — JVK13383 (146) JVK13378
(43)  JVK13763 (95)  IVK13384 (147) JVK13374
(44) JVK13755 (96) — JVK13386 (148) JVK13504
(45) JVK13756 (97)  JVK13385 (149) JVK13505
(46) JVK13757 (98)  JVK13723 (150) JVK13506
(47) JVK 13758 (99) JVK13721 (151) JVK13507
(48) — JVK13732 (100) JVK13634 (152) JVK13508
(49) JVK13733 (101) JVK13635 (153) JVK13509
(50) JVK13734 (102). JVK13638 (154) JVK13510
(51) JVK13735 (103) JVK13639 (158) JVK13503
(52) JVK13569 (104) JVK13640 (156) JVK13702

44
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 45 of 46

(157) JVK13703 (213) JVK13150 (269) IJVK13416
(158) JVK13700 (214) JVK13649 (270) IVK13417
(159) JVK13701 (215) JVK13650 (271) JVK13420
(160) JVK13707 (216)  JVK13652 (272) JVK13421
(161) JVK13258 (217) JVK13653 (273) JVK13418
(162) JVK13459 (218) JVK13654 (274) JVK13419
(163) JVK13460 (219) JVK13655 (275) JVK 13422
(164) JVK13461 (220) JVK13605 (276) JVK13423
(165) JVK13462 (221) JVK13606 (277) JVK13424
(166) JVK13463 (222) JVK13607 (278) JVK13425
(167) JVK13464 (223) IVK13608 (279) JVK13426
(168) JVK13465 (224) JVK13609 (280) JVK13427
(169) IVK13466 (225) JVK13610 (281) JVK13178
(170) JVK13257 (226)  JVK13611 (282) JVK13182
(171) JVK13408 (227) JVK13551 (283)  JVK13223
(172) JVK13410 (228)  JVK13552 (284) JVK13361
(173) JVK13404 (229) JVK13554 (285) JVK13362
(174) IVK13405 (230)  JVK13557 (286) JVK13367
(175) JVK13406 (231) JVK13553 (287) JVK13369
(176)  JVK13407 (232) JVK13555 (288)  JVK13364
(177) IVK13409 (233) JVK13556 (289) JVK13366
(178) JVK13353 (234) JVK13196 (290) JVK13323
(179) JVK13354 (235) JVK13542 (291) JVK13325
(180) JVK13355 (236)  JVK13544 (292) JVK13327
(181) JVK13357 (237) JVK13547 (293) JVK13330
(182) JVK13356 (238)  JVK13549 (294) JVK13326
(183) JVK13358 (239) JVK13550 (295) JVK13328
(184) JVK13359 (240) JVK13523 (296) JVK13256
(185)  JVK13360 (241) JVK13524 (297) JVK13331
(186) JVK13710 (242) JVK13525 (298) JVK13332
(187) JVK13711 (243) JVK13526 (299) JVK13333
(188) JVK13715 (244) JVK13527 (300) JVK13335
(189) JVK13709 (245) JVK13528 (301) JVK13336
(190) JVK13713 (246) JVK13171 (302) JVK13334
(191) JVK13767 (247) JVK13180 (303) JVK13341
(192) JVK13768 (248) JVK13188 (304) JVK13342
(193) JVK13751 (249) JVK13211 (305) JVK13308
(194) JVK13753 (250) JVK13559 (306) JVK13309
(195) JVK13754 (251) JVK13560 (307) JVK13310
(196) JVK13725 (252) JVK13563 (308) JVK13311
(197) JVK13726 (253) JVK13529 (309) JVK13312
(198) JVK13730 (254) JVK13530 (310) JVKI3158
(199) JVK13731 (255) JVK13531 (311) JVK13295
(200) JVK13683 (256) JVK13532 (312) JVK13297
(201) JVK13688 (257) JVK13499 (313) JVK13298
(202) JVK13684 (258) JVK13500 (314) SVK13227
(203)  JVK13685 (259) JVK13501 (315)  JVK13293
(204)  JVK13687 (260) JVK13502 (316) JVK13296
(205) JVK13689 (261) JVK13471 (317) JVK13300
(206)  JVK13690 (262) JVK13472 (318) JVK13313
(207) JVK13691 (263) JVK13473 (319) JVK13314
(208)  JVK13661 (264) JVK13474 (320) JVK13315
(209) JVK13664 (265) JVK13476 (321) JVK13316
(210) JVK13667 (266) JVK13477 (322) JVKI3155
(211) JVK13668 (267) JVK13475 (323) JVK13174
(212) JVK13663 (268) JVK13478 (324) JVK13185

 

 

45
Case 1:18-cv-01241-JEB Document 25 Filed 02/08/19 Page 46 of 46

(325) JVK13199 (381) JVK13493
(326) JVK13203 (382)  JVK13467
(327) JVK13225 (383) JVK13469
(328) JVK13320 (384) JVK13479
(329) JVK13321 (385) JVK13480
(330) JVK13322 (386)  JVK13481
(331) JVK13264 (387) JVK13482
(332) JVK13266 (388)  JVK13483
(333) JVK13270 (389) JVK13484
(334) JVK13271 (390) JVK13486
(335)  JVK13285 (391) JVK13487
(336) JVK13286 (392) JVK13488
(337) JVK13290 (393)  JVK13411
(338) JVK13291 (394) JWK13412
(339)  JVK13288 (395) JVK13413
(340) JVK13746 (396) JVK13414
(341) IVK13747 (397) JVK13415
(342) JVK13750 (398) JVK13436
(343) JVK13743 (399) IVK13437
(344) JVK13744 (400) JVK13438
(345) JVK13645 (401) JVK13440
(346)  JVK13646 (402) JVK13441
(347) JVK13682 (403) JVK13442
(348)  JVK13656 (404) _ JVK13443
(349) JVK13625 (405) JVK13445
(350) JVK13626 (406) JVK13194
(351) JVK13621 (407) JVK13254
(352) JVK13599 (408) JVK13348
(353) JVK13600 (409) JVK13540
(354) JVK13602 (410) JVK13541
(355) JVK13603 (411) JVK13629
(356)  JVK13566 (412) JVK13630
(357) JVK13567 (413) IVK13632
(358)  JVK13568 (414) JVK13633
(359) IVK13533 (415) JVK13344
(360) JVK13534 (416) JVK13346
(361)  JVK13535 (417) JVK13347
(362) JVK13536 (418) © JVK13349
(363) JVK13537 (419) JVK13352
(364) JVK13512
(365) JVK13514
(366) JVK13515
(367) JVK13513
(368) JVK13516
(369) JVK13517
(370) JVK13518
(G71) JVK13519
(372) JVK13520
(373)  JVK13494
(374) JVK13495
(375) JVK13496
(376) JVK13497
(377) JVK13498
(378) JVK13490
(379) JVK13491
(380) JVK13492

 

46
